DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palazzotto et al. (US 6,017,660).
Regarding claims 1, 3-4, 7-9, 11-12, and 16:  Palazzotto et al. (US ‘660) discloses photocurable compositions containing an aryliodonium salt [abstract].  Palazzotto et al. (US ‘660) discloses Example 1 [Ex. 1; 5:56-6:24] contains 0.25 parts camphorquinone (CPQ) {166.22 g/mol; 1.50 mmol}, 50 parts triethyleneglycol dimethacrylate (TEGDMA) {286.32 g/mol; 174.63 mmol}, 50 parts bisphenol A diglycidyl ether dimethacrylate (BisGMA) {512.60 g/mol; 97.54 mmol}, 0.5 parts diphenyliodonium hexafluorophosphate (ɸ2I+PF6-) {426.08 g/mol; 1.17 mmol} and 0.25 parts sodium p-toluenesulfinate (STS) {178.19 g/mol; 1.40 mmol} {corresponding to: 0.55 mol% CPQ; 0.51 mol% STS} [Ex. 1; 5:56-6:24].  Palazzotto et al. (US ‘660) discloses a further experiment of adding filler to the solution [6:9-21], wherein Palazzotto et al. (US ‘660) discloses silane treated microparticles and pyrogenic silica (R-972) as fillers [5:33-43; 13-9:10].
Palazzotto et al. (US ‘660) does not specifically disclose the filler of Ex. 1 as silane treated microparticles and/or pyrogenic silica.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed silane treated microparticles and/or pyrogenic silica as the filler in Ex. 1 based on the invention of Palazzotto et al. (US ‘660), and would have been motivated to do so since Palazzotto et al. (US ‘660) suggests silane treated microparticles and pyrogenic silica (R-972) as fillers [5:33-43; 13-9:10].
Palazzotto et al. (US ‘660) does not specifically disclose a photocurable dental cement.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claims 5-6:  Palazzotto et al. (US ‘660) discloses sulfinic acid salts [4:33-44].
Palazzotto et al. (US ‘660) does not specifically disclose a C1-6 alkyl sulfinic acid salt.  However, Palazzotto et al. (US ‘660) discloses a C1-6 alkyl groups for the alkyl amines [4:33-5:5].  It would have been obvious to have employed C1-6 alkyl groups for the sulfinic acid salts, as Palazzotto et al. (US ‘660) discloses C1-6 alkyl groups [4:33-5:5].
Regarding claim 10:  Palazzotto et al. (US ‘660) discloses a further experiment of adding filler to the solution [6:9-21].
Palazzotto et al. (US ‘660) does not disclose the coinitiator (STS) contained with the filler.  However, at the time of invention, a person having ordinary school in the art would have found it obvious to have the coinitiator (STS) contained with the filler, as it is prima facie obvious to make components separable.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) [MPEP 2144.04].
Regarding claim 17:  Palazzotto et al. (US ‘660) discloses a further experiment of adding filler to the solution [6:9-21].
Palazzotto et al. (US ‘660) does not disclose the coinitiator (STS) contained in a separate fluid.  However, at the time of invention, a person having ordinary school in the art would have found it obvious to have the coinitiator (STS) contained in a separate fluid {ex. TEGDMA}, as it is prima facie obvious to make components separable.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) [MPEP 2144.04].
The claimed effects and physical properties, i.e. a pH of 6-8, would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palazzotto et al. (US 6,017,660).
Regarding claims 13 and 15:  Palazzotto et al. (US ‘660) discloses methods of preparing photocurable compositions containing an aryliodonium salt [abstract].  Palazzotto et al. (US ‘660) discloses Example 1 [Ex. 1; 5:56-6:24] mixes a stock solution containing 0.25 parts camphorquinone (CPQ), 50 parts triethyleneglycol dimethacrylate (TEGDMA), and 50 parts bisphenol A diglycidyl ether dimethacrylate (BisGMA), with 0.5 parts diphenyliodonium hexafluorophosphate ɸ2I+PF6- and 0.25 parts sodium p-toluenesulfinate (STS) [Ex. 1; 5:56-6:24]. Palazzotto et al. (US ‘660) discloses a further experiment of adding filler to the solution [6:9-21], wherein Palazzotto et al. (US ‘660) discloses silane treated microparticles and pyrogenic silica (R-972) as fillers [5:33-43; 13-9:10].
Palazzotto et al. (US ‘660) does not specifically disclose the filler of Ex. 1 as silane treated microparticles and/or pyrogenic silica.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed silane treated microparticles and/or pyrogenic silica as the filler in Ex. 1 based on the invention of Palazzotto et al. (US ‘660), and would have been motivated to do so since Palazzotto et al. (US ‘660) suggests silane treated microparticles and pyrogenic silica (R-972) as fillers [5:33-43; 13-9:10].
Palazzotto et al. (US ‘660) does not specifically disclose a photocurable dental cement.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Palazzotto et al. (US 6,017,660) as applied to claim 1 above, when taken with Randklev (US 4,503,169).
Regarding claim 19:  Palazzotto et al. (US ‘660) discloses the basic claimed composition [as set forth above with respect to claim 1 above]; wherein Palazzotto et al. (US ‘660) discloses silane treated microparticles having a maximum diameter of 30 µm and a mean diameter of 4.5 µm [13:9-10].
Randklev (US 4,503,169) provides evidence for the silane treated microparticles having a maximum diameter of 30 µm and a mean diameter of 4.5 µm [Ex. 1; 11:49-12:47].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Palazzotto et al. (US 6,017,660) as applied to claim 13 above, when taken with Randklev (US 4,503,169).
Regarding claim 20:  Palazzotto et al. (US ‘660) discloses the basic claimed method [as set forth above with respect to claim 13 above]; wherein Palazzotto et al. (US ‘660) discloses silane treated microparticles having a maximum diameter of 30 µm and a mean diameter of 4.5 µm [13:9-10].
Randklev (US 4,503,169) provides evidence for the silane treated microparticles having a maximum diameter of 30 µm and a mean diameter of 4.5 µm [Ex. 1; 11:49-12:47]


Allowable Subject Matter
Claim 18 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Palazzotto et al. (US 6,017,660) does not disclose the claimed sulfonate compound.

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. The rejection of claims 1, 3-13 and 15-17 is maintained.
Palazzotto et al. (US 6,017,660) was relied on for disclosing Example 1 [Ex. 1; 5:56-6:24] containing 0.25 parts camphorquinone, 50 parts triethyleneglycol dimethacrylate, 50 parts bisphenol A diglycidyl ether dimethacrylate, 0.5 parts diphenyliodonium hexafluorophosphate and 0.25 parts sodium p-toluenesulfinate {corresponding to: 0.55 mol% camphorquinone; 0.51 mol% sodium p-toluenesulfinate} [Ex. 1; 5:56-6:24].  Palazzotto et al. (US ‘660) discloses silane treated microparticles having a maximum diameter of 30 µm and a mean diameter of 4.5 µm as a filler [5:33-43; 13:9-10] {see Randklev (US 4,503,169) [Ex. 1; 11:49-12:47]}.
The examiner notes that the silane treated microparticles having a maximum diameter of 30 µm and a mean diameter of 4.5 µm [5:33-43; 13:9-10] were used in dental composite compositions of Randklev (US ‘169) [Ex. 1; 11:49-14:25].  The examiner maintains the position that Ex. 1 of Palazzotto et al. (US ‘660) containing the silane treated microparticles having a maximum diameter of 30 µm and a mean diameter of 4.5 µm [5:33-43; 13:9-10] disclosed by Randklev (US 4,503,169) [Ex. 1; 11:49-12:47] would be suitable for use in a dental composition, as such microparticles are employed in dental composites {Randklev (US 4,503,169) [Ex. 1; 11:49-12:47]}.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., desired mechanical properties (flexural strength and flexural modulus) and abrasion resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767